Citation Nr: 0610054	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  99-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1954 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

These matters were among issues that were previously before 
the Board in January 2001 and December 2003 when the case was 
remanded to RO for additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In December 2005, the Board referred the veteran's case to 
the Veterans Health Administration (VHA) in order to obtain 
an expert medical opinion.  This opinion was received by the 
Board in December 2005.  

In January 2006, the veteran was provided with a copy of the 
VHA opinion.  He was asked to review the opinion and to 
indicate whether he had any additional evidence or argument 
to submit and whether he wished to waive RO consideration of 
the additional medical opinion.  

A copy of the Medical Opinion Response Form was received from 
the veteran in January 2006.  On this form he checked the box 
indicating that he had no further argument or evidence to 
submit and asking that the Board proceed with adjudication of 
his appeal.  

However, the veteran also advanced additional argument on 
this form, indicated that he had been receiving treatment for 
his claimed disability, and provided a photograph of his 
legs.  He did not include a waiver of review of this argument 
or evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him with an opportunity to provide 
additional argument and evidence in 
support of his claims.  This should 
include rendering him assistance in 
obtaining any treatment records including 
those identified by the veteran in his 
recent statement to the Board.  

2.  Thereafter, the RO should undertake 
to review the veteran's claims based on 
all of the evidence of record, including 
any recently obtained medical evidence.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 

